PER CURIAM.
Antonious Wilder, an inmate who challenged in the trial court a disciplinary report that resulted in his disciplinary confinement for thirty days, appeals the order dismissing his petition for writ of mandamus as frivolous. We treat the appeal as a petition invoking this Court’s certiorari jurisdiction and deny the petition on the merits. The trial court did not depart from the essential requirements of law by determining that Wilder failed to demonstrate any liberty interest implicating the protections of the Due Process Clause. See Williams v. Tucker, 87 So.3d 1270, 1271 (Fla. 1st DCA 2012) (treating the appeal as a certiorari petition and holding that the trial court did not depart from the essential requirements of law by finding that the petitioner failed to demonstrate a liberty interest where he was placed in sixty days of disciplinary confinement).
DENIED on the merits.
LEWIS, C.J., THOMAS, and OSTERHAUS, JJ., concur.